United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 2, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-50801
                         Summary Calendar


DONALD MUJOHADIN JOHNSON,

                                    Plaintiff-Appellant,

versus

PHYLLIS H. SMITH, Mailroom Supervisor, Lynaugh Unit; U.S.
POSTMASTER–FORT STOCKTON, TEXAS; U.S. POSTMASTER–FORT WORTH,
TEXAS; CLAUDIA REEVES, Mailroom Supervisor, Estes Unit; J. GLENN,
Assistant Mailroom Supervisor,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                        USDC No. 7:03-CV-67
                       --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Donald Mujohadin Johnson, Texas prisoner # 638554, has filed

an application for leave to proceed in forma pauperis (IFP) on

appeal following the district court’s dismissal of his 42 U.S.C.

§ 1983 civil rights complaint, wherein he alleged that prison

officials and United States postal employees mishandled his mail.

The district court denied Johnson leave to proceed IFP on appeal,

certifying that the appeal was not taken in good faith.       By


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-50801
                                  -2-

moving for IFP here, Johnson is challenging the district court’s

certification.    See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.

1997); FED. R. APP. P. 24(a).

       Liberally construed, Johnson’s motion contends that

28 U.S.C. § 1915(a)(3)’s good faith requirement does not apply to

prisoners.    This argument lacks merit.     See Baugh, 117 F.3d at

200.    Liberally construed, Johnson’s motion also argues generally

that a claim dismissed for failure to state a claim on which

relief can be granted is not automatically frivolous under

§ 1915(a)(3) and (e).     However, Johnson does not contend that the

district court in fact conflated those standards when denying IFP

in his case.

       Johnson does not challenge the district court’s

certification that his appeal was not taken in good faith.

Therefore, Johnson’s motion fails to show error in the district

court’s certification decision and fails to show that he will

raise a nonfrivolous issue on appeal.       Accordingly, Johnson’s

motion to proceed IFP on appeal is denied and his appeal is

dismissed as frivolous.     See Baugh, 117 F.3d at 202 & n.24; 5TH

CIR. R. 42.2.

       The dismissal of this appeal as frivolous counts as a strike

under 28 U.S.C. § 1915(g).      See Adepegba v. Hammons, 103 F.3d
383, 387-88 (5th Cir. 1996).     Although the district court also

determined that its dismissal of several of Johnson’s claims for

failure to state a claim counted as a strike, we do not decide at
                           No. 05-50801
                                -3-

this time whether that dismissal in fact constitutes a second

strike.   Johnson is cautioned that once he accumulates three

strikes, he may not proceed IFP in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.   See

§ 1915(g).

     MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.